Exhibit 10.1
AMENDMENT TO SYNDICATION AGREEMENT
     THIS AMENDMENT TO SYNDICATION AGREEMENT (this “Amendment”) is made
August 18, 2010 by and between each of Greenbrier Leasing Company LLC, an Oregon
limited liability company (“GLC”) and WLR-Greenbrier Rail Inc., a Delaware
corporation (“WL Ross”).
RECITALS
     A. Reference is made to that certain Syndication Agreement dated as of
April 29, 2010 by and between GLC and WL Ross (the “Syndication Agreement”),
providing for, among other things, GLC acting as exclusive agent to WL Ross in
connection with the sale of an interest in the membership interests in WL
Ross-Greenbrier Rail Holdings I LLC (“Holdings”), or the issuance of new
membership interests in Holdings, to one or more entities (collectively, the
“Transaction”).
     B. GLC and WLR wish to amend the terms of the Syndication Agreement to
remove any obligation of GLC that would require registration as a broker dealer
under the federal and state securities laws in connection with the Transaction.
GLC will continue to provide specialized services which do not require
registration as a broker dealer to WL Ross under the Syndication Agreement that
will be used by WLR in furtherance of the Transaction, for which WL Ross will be
compensating GLC upon the terms set forth in the Syndication Agreement.
     C. WL Ross is willing to permit such amendment in exchange for payment of
$130,000 from GLC.
     D. In connection with such amendment, GSF and WL Ross’s wholly-owned
subsidiary, Holdings, will be entering into a separate broker agreement with GSF
governing the terms and conditions of services to be provided by GSF to WL Ross
and Holdings (the “Broker Agreement”) and an agreement with respect to services
to be provided in connection therewith by Brian Conn, an employee of GLC (or its
affiliates) (the “Registered Representative Agreement”).
     E. Capitalized terms not otherwise defined herein shall have the meaning
assigned to them in the Syndication Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual agreement hereinafter set forth, GLC and WL Ross agree as follows:
AGREEMENT
     1. On and as of the date hereof, the parties agree that the provisions of
the Syndication Agreement that may require GLC to register as a broker dealer
under the federal and state securities laws are hereby deleted, including but
not limited to, Sections 2(c), (d), (g), (h) and (i) of the Syndication
Agreement.

1



--------------------------------------------------------------------------------



 



     2. Upon execution of this Agreement, GLC shall pay WL Ross $130,000, plus
WL Ross’s reasonable out-of-pocket fees and expenses incurred in connection with
this Amendment.
     3. Pursuant to Section 11 of the Syndication Agreement, WL Ross hereby
consents to the amendment hereunder, releases GLC from the obligations deleted
hereunder and agrees that effective as of the date hereof, Section 7 of the
Syndication Agreement no longer applies.
     4. This Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to choice of law or conflict of
law rules or principles.
     5. Upon the request of the other party, each party to this Amendment shall
at any time and from time to time execute, acknowledge, and deliver all such
further acts, assignments, and assurances, and take all such further actions, as
shall be necessary or desirable to give effect to the transactions consummated
by this Amendment.
     6. GLC has reviewed the Broker Agreement and the Registered Representative
Agreement and agrees to indemnify Holdings to the extent Holdings is required to
indemnify GSF in connection with the Transactions under Section 3 of the Broker
Agreement.
IN WITNESS WHEREOF, GLC and WL Ross have caused this Amendment to be signed by
its duly authorized officers as of the date first above written.

 
GLC:

GREENBRIER LEASING COMPANY LLC
      By:   /s/ Mark Rittenbaum         Name:   Mark Rittenbaum        Title:  
Executive Vice President        WL ROSS:

WLR-GREENBRIER RAIL INC.
      By:   /s/ Wendy Teramoto         Name:   Wendy Teramoto        Title:  
Vice President   

2